DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 13 February 2022.  These drawings are accepted.
Specification
The amendments to the specification were received on 13 February 2022.  These are accepted.
Response to Arguments
Applicant's arguments filed 13 February 2022 have been fully considered but they are not persuasive. 
Regarding claim 4, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As further explained in the rejection below, Applicant has claimed that the first variable is simultaneously the shutter speed, aperture and ISO sensor gain.  A single variable cannot be three different settings simultaneously.  The final 6 paragraphs of claim 4 are connected by “and” as such they are not interpreted as being claimed in the alternative.  Because of this, the first 3 paragraphs claiming variants of the first capture setting and first variable each directly contradict each other and as such it cannot be ascertained what the applicant is intending to claim. Similarly, the final three paragraphs claiming variants of the second capture setting and the first variable also directly contradict each other and as such it cannot be ascertained what the applicant is intending to claim.  If the applicant were to amend the claim to claim the different combinations in the alternative, then the claim would be definite. However, doing so would change the scope of the claim such that the prior art of record would likely read on the claim.  The indefiniteness of claim 4 is not an indication by the Examiner of allowable subject matter.
In view of the foregoing, claim 4 stands rejected as further detailed below.
Applicant argues that the prior art “does not teach or suggest a combination of an ISO sensor gain parameter with an aperture parameter, a shutter speed parameter and/or a variation of the ISO sensor gain parameter across an aperture parameter and a shutter speed parameter” (see page 22 of Remarks).  However, the Applicant has provided no basis for such an argument.  
Claim 1 requires capturing a first image with a first setting of a first variable and a middle point value of a second variable different from the first variable as well as a second image with a second setting of the first variable and the middle point value of the second variable different from the first variable.  Nashizawa teaches capturing a first under exposure image and a second over exposure image with different shutter speeds (paragraph 105 “the control unit 21 sets the shutter speed to a high speed in accordance with the exposure range in order to realize the exposure range determined in step S42 in the next shooting in under-exposure” and paragraph 108 “the control unit 21 sets the shutter speed to a low speed in accordance with the exposure range determined in step S42, and performs shooting”).  Matsushima discloses setting capturing under and over exposure images by adjusting a shutter speed while maintaining a fixed aperture value at a middle point value (disclosed at column 5 lines 12-31 and shown in the table of figure 3 reproduced below).  The table in figure 3 shows that for the under and over exposure images (-1 and +1) in aperture priority, the aperture is fixed at f5.6 and the shutter speed is set at 1/250 and 1/60, respectively.

    PNG
    media_image1.png
    270
    468
    media_image1.png
    Greyscale

	In view of the foregoing, the Examiner is not persuaded that the combination fails to teach or suggest “a combination of an ISO sensor gain parameter with an aperture parameter, a shutter speed parameter and/or a variation of the ISO sensor gain parameter across an aperture parameter and a shutter speed parameter” as argued by the Applicant.
	In view of the foregoing, the claims stand rejected as further detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 claims “wherein the first capture setting includes a first setting 30of a middle-point value in a first range for the shutter speed, wherein the first capture setting 17SKS060includes a first setting of a middle-point value in a first range for the ISO sensor grain, and wherein the first variable is the aperture, wherein the first capture setting includes a first setting of a middle-end value in a first range for the aperture”, and the claims both “wherein the first capture setting includes a first setting of a 5middle-point value in a first range for the ISO sensor grain, and wherein the first variable is the shutter speed, wherein the first capture setting includes a first setting of a middle-end value in a first range for the aperture,” and “wherein the first capture setting includes a first setting of a middle-point value in a first range for the shutter speed, and wherein the first variable is 10the ISO sensor grain, wherein the second capture setting includes a second setting of a middle-point value in a first range for the shutter speed”.  These limitations each contradict each other.  A shutter speed cannot both be both a middle point value and a wherein the first variable is a shutter speed (which as required by claim 1 is “a first setting of a low-end value in a first range”).  Similar contradictions are present for the aperture and the ISO grain for the first capture setting as well as the shutter speed, aperture and ISO grain for the second capture setting.  Because a variable cannot be both a low-end value and a middle point value simultaneously for the first capture setting and similarly cannot be both a high-end value and a middle point value simultaneously for the second capture setting the scope of the claim cannot be reasonable ascertained.  Therefore, the claim is indefinite.  
	Because a variable (shutter speed, aperture or ISO grain as defined by claims 1 and 4) cannot be two different values (both a high-end value and a middle point value or both a low-end value and a middle point value) at the same time for a first or second capture setting as required by claim 4, a prior art rejection cannot reasonably be applied to claim 4.  However, the Examiner notes that any amendment to the claim could require new grounds of rejection in view of the amendments to the claim and that the prior art of record may be applied in a rejection of claim 4 depending on any such amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nashizawa (United States Patent Application Publication 2014/0022408) in view of Matsushima (United States Patent 5,333,027) and further in view of Shintani et al. (United States Patent Application Publication 2018/0077358), hereinafter referenced as Shintani.
Regarding claim 1, Nashizawa discloses an electronic camera comprising: an image sensor configured to capture an electronic image (figure 1 exhibits image sensor 10 as disclosed at paragraph 38); an input system comprising a shutter mechanism configured to be actuated in response to a stroke for selectively allowing light to reach the image sensor (figure 1 exhibits an input system including shutter 11 as disclosed at paragraph 38); a display configured to present the electronic image (figure 3 exhibits display 27 as disclosed at paragraph 42); and a controller configured to control the shutter mechanism and the image sensor, the controller comprising a processor and a memory having computer-readable code embodied therein which, when executed by the processor (figure 3 exhibits a controller including control unit 21 and a ROM which stores an operating program for controlling the camera as disclosed at paragraph 41), causes the controller to: Upon determining a programmed value in the code specifying multiple exposures (figure 4 exhibits step S32 in which a shooting mode is determined and used to the type of HDR image to capture through prioritizing different luminance as disclosed at paragraph 49), wherein each exposure corresponds to a different capture setting associated with the electronic camera (paragraph 93 teaches that a second capture setting of a +EV value is determined for a first image; figure 4 exhibits step S403 in which under and over exposed images are captured as disclosed at paragraph 104 in response to a shutter button being pressed in step S39 as disclosed at paragraph 87), open the shutter mechanism, allow light to reach the image sensor for an exposure (figure 4 exhibits step S33 in which the mechanical shutter is opened thereby allowing light to reach the image sensor as disclosed at paragraph 50), cause the image sensor to capture a first digital image of a scene using a first capture setting in response to the stroke and save the first digital image in the memory (paragraph 93 teaches that a first capture setting of a –EV value is determined for a first image; figure 4 exhibits step S403 in which under and over exposed images are captured as disclosed at paragraph 104 in response to a shutter button being pressed in step S39 as disclosed at paragraph 87; paragraph 107 teaches that the image is stored in RAM), cause the image sensor to capture a second digital image of the scene using a second capture setting in response to the stroke and save the second digital image in the memory (paragraph 93 teaches that a second capture setting of a +EV value is determined for a first image; figure 4 exhibits step S403 in which under and over exposed images are captured as disclosed at paragraph 104 in response to a shutter button being pressed in step S39 as disclosed at paragraph 87; paragraph 109 teaches that the over exposure image is stored in RAM), wherein the first capture setting includes a first setting of a low-end value in a first range for a first variable being one of an aperture, a shutter speed, an ISO sensor grain, and wherein the second capture setting includes a second setting of a high-end value in the first range for the first variable (paragraphs 105 and 107 teach that a shutter speed is set to a low speed for a first image and a high speed for a second image).  However, Nashizawa fails to disclose wherein the first capture setting includes a first setting of a middle-point value in a first range for a second variable different from the first variable being one of the aperture, the shutter speed, the ISO sensor gain, wherein the second capture setting includes a first setting of a middle-point value in a first range for a third variable different from the first variable and the second variable being one of the aperture, the shutter speed, the ISO sensor gain, and at a later time, allow the user of the electronic device to view both the first digital image corresponding to the first capture setting and the second digital image corresponding to the second capture setting.
Nashizawa teaches setting low and high shutter speeds for first and second images (paragraph 93 teaches centering over and under exposures at 0V with a +- EV value, such as -1EV and +1EV; paragraphs 105 and 108 teach adjusting the shutter speed in response for under and over exposure images with associated gains and aperture values).  Matsushima teaches setting standard, over and under exposures with a variable shutter speed and an aperture value set at a middle point value (figure 3 exhibits an aperture priority setting in which a shutter speed is variable and an aperture value is fixed at a middle point value of a range aperture values used in the shutter speed priority as disclosed at column 5 lines 12-31).  Because both Nashizawa and Matsushima teach methods for setting exposure conditions for standard, over and under exposures, it would have been obvious to a person having ordinary skill in the art to substitute the fixed middle-point aperture value of Matsushima for the unknown aperture values of Nashizawa to achieve the predictable result of capturing a set of images with standard, over and under exposures.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Nashizawa in view of Matsushima fails to disclose wherein the second capture setting includes a first setting of a middle-point value in a first range for a third variable different from the first variable and the second variable being one of the aperture, the shutter speed, the ISO sensor gain, and at a later time, allow the user of the electronic device to view both the first digital image corresponding to the first capture setting and the second digital image corresponding to the second capture setting.
At the time of filing, there was a recognized problem or need in the art to set a shooting sensitivity value as part of a combination of shutter speed, aperture value and shooting sensitivity values for an under exposed image (Nashizawa paragraph 79).  There were a finite number of identified and predictable potential solutions to the recognized need or problem which were:
Set the shooting sensitivity to a low-end value with the shutter speed set to a low-end value and a aperture value set to a middle point value (as taught by the combination of Nashizawa in view of Matsushima); or
Set the shooting sensitivity to a middle-point value with the shutter speed set to a low-end value and a aperture value set to a middle point value (as taught by the combination of Nashizawa in view of Matsushima); or
Set the shooting sensitivity to a high-end value with the shutter speed set to a low-end value and a aperture value set to a middle point value (as taught by the combination of Nashizawa in view of Matsushima).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since all the solutions result in capturing an underexposed image (the examiner notes that while each of the combinations may have a different amount of underexposure, a person having ordinary skill in the art would be able to evaluate the three images and select an image and corresponding combination of variables suitable for a desired amount of underexposure).  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Nashizawa in view of Matsushima fails to disclose at a later time, allow the user of the electronic device to view both the first digital image corresponding to the first capture setting and the second digital image corresponding to the second capture setting.
Shintani is a similar or analogous system to the claimed invention as evidenced Shintani teaches a camera wherein the motivation of allowing a user to adjust the HDR composition to fit their desired outcome would have prompted a predictable variation of Nashizawa by applying Shintani’s known principal of at a later time, allow the user of the electronic device to view both the first digital image corresponding to the first capture setting and the second digital image corresponding to the second capture setting (figure 5a exhibits wherein the captured under, over and standard exposure images are displayed to a user as disclosed at paragraph 55).
In view of the motivations such as allowing a user to adjust the HDR composition to fit their desired outcome one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nashizawa.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 7, Nashizawa in view of Matsushima and further in view of Shintani discloses everything claimed as applied above (see claim 1), in addition, Nashizawa discloses wherein the controller automatically determining the first capture setting and the second capture setting while in an automatic mode or in a programmed-automatic mode (figure 4 exhibits step S42 in which appropriate first and second capture settings are determined as disclosed at paragraph 98).
Regarding claim 8, Nashizawa in view of Matsushima and further in view of Shintani discloses everything claimed as applied above (see claim 1), in addition, Nashizawa discloses wherein the controller automatically altering an exposure parameter by altering at least one of a shutter speed parameter, a diaphragm opening parameter, or a lighting parameter based on a lighting condition sensed by an ambient light sensor (paragraph 39 teaches that an ambient light sensor in the form of a metering sensor 6 is used to determine exposure, paragraph 79 teaches that shutter speed, aperture and sensitivity are determined and altered as exposure parameters).
Claims 5, 6, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nashizawa in view of Matsushima in view of Shintani and further in view of Craig et al. (United States Patent Application Publication 2005/0212955), hereinafter referenced as Craig.
Regarding claim 5, Nashizawa in view of Matsushima and further in view of Shintani discloses everything claimed as applied above (see claim 1), however, Nashizawa fails to disclose wherein the controller is further configured to provide 25instructions to manually adjust the first capture setting and the second capture setting using at least one additional input received via a button.
Craig is a similar or analogous system to the claimed invention as evidenced Craig teaches an imaging device with an exposure bracketing function wherein the motivation of teaching a photographer how to improve the quality of a captured image and ensuring that a sufficient exposure compensation is possible would have prompted a predictable variation of Nashizawa by applying Craig’s known principal of providing instructions to manually adjust capture settings for an image bracketing sequence using the user interface which includes buttons for changing settings (figure 7 exhibits a process of providing instructions to a user for changing capturing settings after analyzing a first image bracketing sequence).  When applying this known technique to Nashizawa it would have been obvious to a person having ordinary skill in the art to provide instructions for changing any of the variables of the first and second capture settings based on an analysis of the images.
In view of the motivations such as of teaching a photographer how to improve the quality of a captured image and ensuring that a sufficient exposure compensation is possible one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nashizawa.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 6, Nashizawa in view of Matsushima in view of Shintani and further in view of Craig discloses everything claimed as applied above (see claim 5), in addition, Craig discloses wherein the instructions are presented as text or icons on the display or in audio form (figure 7 exhibits steps 288 and 292 in which text messages providing instructions on how the settings should be changed are displayed to the user as disclosed at paragraphs 86 and 87).
Regarding claim 9, Nashizawa in view of Matsushima and further in view of Shintani discloses everything claimed as applied above (see claim 1), however, Nashizawa fails to disclose wherein the controller automatically modifying a previous capture configuration by automatically adjusting the first capture setting and the second capture setting.
Craig is a similar or analogous system to the claimed invention as evidenced Craig teaches an imaging device with an exposure bracketing function wherein the motivation ensuring that a sufficient exposure compensation is possible would have prompted a predictable variation of Nashizawa by applying Craig’s known principal of providing instructions to manually adjust capture settings for an image bracketing sequence using the user interface which includes buttons for changing settings (figure 7 exhibits a process in which a user can select an automatic mode which automatically modifies bracketing capture settings for a subsequent capture as disclosed at paragraph 86).  When applying this known technique to Nashizawa it would have been obvious to a person having ordinary skill in the art to have the automatic mode automatically adjust any of the variables of the first and second capture settings based on an analysis of the images.
In view of the motivations such as of ensuring that a sufficient exposure compensation is possible one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nashizawa.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 10, Nashizawa in view of Matsushima and further in view of Shintani discloses everything claimed as applied above (see claim 1), however, Nashizawa fails to disclose wherein the controller providing instructions to 15manually adjust the first capture setting and the second capture setting using at least one additional input received via a user interface.
Craig is a similar or analogous system to the claimed invention as evidenced Craig teaches an imaging device with an exposure bracketing function wherein the motivation of teaching a photographer how to improve the quality of a captured image and ensuring that a sufficient exposure compensation is possible would have prompted a predictable variation of Nashizawa by applying Craig’s known principal of providing instructions to manually adjust capture settings for an image bracketing sequence using the user interface which includes buttons for changing settings (figure 7 exhibits a process of providing instructions to a user for changing capturing settings after analyzing a first image bracketing sequence).  When applying this known technique to Nashizawa it would have been obvious to a person having ordinary skill in the art to provide instructions for changing any of the variables of the first and second capture settings based on an analysis of the images.
In view of the motivations such as of teaching a photographer how to improve the quality of a captured image and ensuring that a sufficient exposure compensation is possible one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nashizawa.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 21-29 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 21 is allowable because the prior art of record fails to  teach or suggest an electronic camera comprising: a controller configured to control the shutter mechanism and the image sensor, the controller comprising a processor and a memory having computer-readable code embodied therein which, when executed by the processor, causes the controller to: Atty. Dkt. No. SKS060- 17-Sanjeev K. Singh Reply to NON-Final Office Action of November 19, 2021Appi. No. 16/887,923 upon determining a programmed value in the code specifying multiple exposures, wherein each exposure corresponds to a different capture setting associated with the electronic camera, open the shutter mechanism, allow light to reach the image sensor for an exposure, cause the image sensor to capture a first digital image of a scene using a first capture setting in response to the stroke and save the first digital image in the memory, cause the image sensor to capture a second digital image of the scene using a second capture setting in response to the stroke and save the second digital image in the memory, cause the image sensor to capture a third digital image of the scene using a third capture setting in response to the stroke and save the third digital image in the memory, wherein the first capture setting includes: a first setting of a low-end value in a first range for a first variable being an aperture, a first setting of a middle-point value in the first range for: a second variable different from the first variable being a shutter speed, a third variable different from the first variable and the second variable being an ISO sensor gain, wherein the second capture setting includes: a second setting of a middle-point value in the first range for the first variable, the second variable and a second setting of a low-end value in the first range for the third variable, wherein the third capture setting includes: a third setting of a middle-point value in the first range for the first variable, the second variable and a third setting of a high-end value in the first range for the third variable, in combination with the other elements of the claim.  The closest prior art of record, Nashizawa teaches capturing an underexposure image, an over exposure image and a standard image by setting under, over and standard shutter speeds.  Similarly, Matsushima teaches capturing under, correct and over exposed images by fixing one of shutter speed and aperture and adjusting the other variable for the three images.  However, the prior art both alone and in combination fail to reasonably teach capturing two under exposed images (the claimed first image with a low-end first variable and mid-point second and third variables and the claimed second image with a low-end third variable and mid-point first and second variables) and an over-exposed image (the claimed third image) wherein the low exposed images are captured by setting different variables to low.  Therefore, the prior art of record fails to teach or suggest “a controller configured to control the shutter mechanism and the image sensor, the controller comprising a processor and a memory having computer-readable code embodied therein which, when executed by the processor, causes the controller to:   upon determining a programmed value in the code specifying multiple exposures, wherein each exposure corresponds to a different capture setting associated with the electronic camera, open the shutter mechanism, allow light to reach the image sensor for an exposure, cause the image sensor to capture a first digital image of a scene using a first capture setting in response to the stroke and save the first digital image in the memory, cause the image sensor to capture a second digital image of the scene using a second capture setting in response to the stroke and save the second digital image in the memory, cause the image sensor to capture a third digital image of the scene using a third capture setting in response to the stroke and save the third digital image in the memory, wherein the first capture setting includes: a first setting of a low-end value in a first range for a first variable being an aperture, a first setting of a middle-point value in the first range for: a second variable different from the first variable being a shutter speed, a third variable different from the first variable and the second variable being an ISO sensor gain, wherein the second capture setting includes: a second setting of a middle-point value in the first range for the first variable, the second variable and a second setting of a low-end value in the first range for the third variable, wherein the third capture setting includes: a third setting of a middle-point value in the first range for the first variable, the second variable and a third setting of a high-end value in the first range for the third variable” as currently claimed.
Claims 22-29 are allowable due to their dependence on claim 21.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsuchiya et al. (United States Patent Application Publication 2020/0007756) teaches an image sensor with different capturing modes.
Hagiwara  (United States Patent Application Publication 2015/0130981) teaches an image bracketing in which multiple camera settings are bracketed.
Mori (United States Patent Application Publication 2012/0274806) teaches a method for exposure bracketing.
Iwamoto et al. (United States Patent Application Publication 2008/0186387) teaches a moving image exposure bracketing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696